In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              ________________
                               NO. 09-19-00422-CR
                              ________________

                     ROBERT EARL FOSTER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
________________________________________________________________________

                     On Appeal from the 1st District Court
                           Jasper County, Texas
                          Trial Cause No. 13754JD
________________________________________________________________________

                          MEMORANDUM OPINION

      A grand jury indicted Robert Earl Foster for the third-degree felony offense

of theft of property in an amount between $30,000 and $150,000. See Tex. Penal

Code Ann. § 31.03(a), (b). Following a trial, a jury convicted Foster, and the

trial judge sentenced him to confinement in the Texas Department of Criminal

Justice for eight years. Foster timely appealed. 1 In one issue, Foster complains of


      1
       Foster’s appointed trial counsel who initially represented him on appeal filed
an Anders brief. After Foster filed a pro se response to the Anders brief, we abated
the appeal and remanded to the trial court for appointment of new appellate counsel.
                                         1
ineffective assistance of counsel. Because the record is silent as to trial counsel’s

strategy or motives, we affirm.

                                    Background

      Martex Well Services, a company located in Marshall, Texas, had been doing

work south of Merryville, Louisiana. When workers discovered one of their water

trucks was missing from a job site, they reported the vehicle as stolen to the

Beauregard Sheriff’s Department. On December 2, 2019, after contacting a

scrapyard in Jasper County, Texas about selling some equipment, Foster arrived with

a water truck that had a vehicle identification number (VIN) which matched that of

the stolen vehicle. He sold the vehicle to the scrapyard owner, Michael Judy, for

$8,000. After Judy made an initial payment of $1,700, Foster failed to provide him

with a bill of sale or title. Judy contacted the Jasper County Sheriff’s Office about

the vehicle when his son, who “has dealt in some equipment[,]” advised him “there’s

something wrong with that truck . . . that’s too good to be true.”

      The Beauregard Parish Sheriff’s Department received notification that the

water truck had been located in Vidor and conducted a recorded interview of Foster.

Foster told investigators that another man had given him the truck and paperwork,

then asked Foster to sell the vehicle. During the interrogation, Foster presented

police with several documents containing multiple discrepancies. The jury was




                                          2
shown a video recorded interrogation of Foster and a detective testified that Foster

could not plausibly explain the discrepancies in the documents.

      Video evidence introduced at trial also showed Foster arriving at the scrapyard

with the vehicle and leaving with money. The scrapyard owner and investigating

officer testified that the vehicle matched a vehicle reported as stolen from Louisiana

which belonged to Martex Well Services. During the trial, when asked about the

vehicle’s value, the construction manager for Martex Well Services testified that the

vehicle belonged to that company and had been purchased used for $52,500.

Additionally, Michael Judy, the scrapyard owner, testified that the truck was worth

$50,000. Judy also testified that the truck was worth way more than he paid Foster

for it. Foster’s trial counsel did not object to the testimony provided by either witness

regarding the property’s value. On cross-examination, Judy testified that you could

find used water trucks for sale in the $7,000 to $8,000 range, but “they’re not near

the quality of that truck.”

      The jury convicted Foster of theft in an amount greater than $30,000 but less

than $150,0000. Foster’s attorney filed a motion for new trial, but the record does

not indicate that the court ever held a hearing on the motion.

                          Ineffective Assistance of Counsel

      Foster contends that his counsel was ineffective and specifically, that his

attorney failed to object to testimony regarding the stolen property’s value and failed


                                           3
to file a motion for directed verdict. To prevail on a claim of ineffective assistance

of counsel, an appellant must satisfy a two-pronged test:

      First, the defendant must show that counsel’s performance was
      deficient. This requires showing that counsel made errors so serious that
      counsel was not functioning as the “counsel” guaranteed the defendant
      by the Sixth Amendment. Second, the defendant must show that the
      deficient performance prejudiced the defense. This requires showing
      that counsel’s errors were so serious as to deprive the defendant of a
      fair trial, a trial whose result is reliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also Hernandez v. State,

726 S.W.2d 53, 56–57 (Tex. Crim. App. 1986) (adopting Strickland standard). The

appellant must demonstrate a reasonable probability that but for his counsel’s errors,

the outcome would have been different. Bone v. State, 77 S.W.3d 828, 833 (Tex.

Crim. App. 2002). The “reasonable probability” must be enough to “undermine

confidence” in the verdict. Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim. App.

1999). “Appellate review of defense counsel’s representation is highly deferential

and presumes that counsel’s actions fell within the wide range of reasonable and

professional assistance.” Bone, 77 S.W.3d at 833.

      The right to effective assistance of counsel ensures the right to “reasonably

effective assistance[,]” it does not require counsel be perfect or the representation be

errorless. See Ingham v. State, 679 S.W.2d 503, 509 (Tex. Crim. App. 1984). Foster

must prove there was no plausible professional reason for specific acts or omissions

of his counsel. See Bone, 77 S.W.3d at 836. The appropriate context is the totality

                                           4
of the representation; counsel is not to be judged on isolated portions of his

representation. See Thompson, 9 S.W.3d at 813; Solis v. State, 792 S.W.2d 95, 98–

99 (Tex. Crim. App. 1990). Any allegations of ineffectiveness “must be ‘firmly

founded in the record’ and ‘the record must affirmatively demonstrate’ the

meritorious nature of the claim.” Menefield v. State, 363 S.W.3d 591, 592 (Tex.

Crim. App. 2012) (quoting Thompson, 9 S.W.3d at 813). Generally, trial counsel

should be afforded the opportunity to explain his actions before being found

ineffective. Rylander v. State, 101 S.W.3d 107, 111 (Tex. Crim. App. 2003). “A

silent record that provides no explanation for counsel’s actions will not overcome

the strong presumption of reasonable assistance.” Johnson v. State, 624 S.W.3d 579,

586 (Tex. Crim. App. 2021) (citations omitted).

      Foster complains that his trial counsel failed to object to testimony regarding

the value of the vehicle. However, when an entity’s agent testifies to the market

value of the organization’s property, the legal effect is that the property’s actual

owner is testifying. Reid Rd. Mun. Util. Dist. No. 2 v. Speedy Stop Food Stores, Ltd.,

337 S.W.3d 846, 853 (Tex. 2011). Purchase price of the vehicle may qualify as proof

of fair market value if there is evidence of the age or condition of the property. See

Sweeney v. State, 633 S.W.2d 354, 355-56 (Tex. App.—Houston [14th Dist.] 1982,

pet. ref’d). When asked the value of the vehicle, Martex’s employee testified

regarding the purchase price of the vehicle, that the vehicle was purchased used, and


                                          5
the record contained evidence that the water truck was in good condition. See also

Landrum v. State, 590 S.W.3d 640, 644 (Tex. App.—Waco 2019, pet. ref’d)

(explaining that an owner may testify as to his opinion regarding value of property

in general and commonly understood terms even absent a specific statement about

“market value” or “replacement value”).

      Although Foster filed a motion for new trial, the record does not indicate a

hearing took place. The record is silent as to counsel’s trial strategy, including his

motives for not objecting during trial or not moving for a directed verdict, therefore,

Foster’s claims are not “firmly founded in the record.” See Menefield, 363 S.W.3d

at 592; Thompson, 9 S.W.3d at 813-14; see also Johnson, 624 S.W.3d at 586.

Consequently, we cannot conclude Foster received ineffective assistance of counsel

unless the challenged conduct was “‘so outrageous that no competent attorney would

have engaged in it.’” See Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App.

2005) (quoting Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001)). Foster

has failed to defeat the strong presumption that counsel’s decisions during trial fell

within the wide range of reasonable professional assistance. See Bone, 77 S.W.3d at

833; Thompson, 9 S.W.3d at 814. We overrule Foster’s sole issue on appeal and

affirm the trial court’s judgment.




                                          6
      AFFIRMED.



                                           ________________________________
                                                   CHARLES KREGER
                                                         Justice

Submitted on June 11, 2021
Opinion Delivered August 25, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Horton, JJ.




                                       7